Felton, J.
An affidavit of illegality, filed to an execution and levy thereon, based on an allegation that “said execution is void, the said, execution not having been issued on a judgment from the City Court of Millen, it being specifically set forth in this affidavit that no valid or legal judgment has ever been rendered against this deponent in said case,” is too general and indefinite to withstand a general demurrer or a motion to dismiss in the nature of a general demurrer. McLaren v. Beall, 50 Ga. 632. In the absence of a proper amendment, it was not error to dismiss the affidavit on oral motion in the nature of a general demurrer. The court also did not err in disallowing the amendments offered by the deponent, in the absence of the oath of the deponent that he did not know of the grounds set out in the amendments when the original affidavit was filed. Code, § 39-1005. The court did not err in disallowing the amendments and in dismissing the affidavit.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.